Order                                                             Michigan Supreme Court
                                                                        Lansing, Michigan

  January 31, 2014                                                       Robert P. Young, Jr.,
                                                                                    Chief Justice

  147957                                                                  Michael F. Cavanagh
                                                                          Stephen J. Markman
                                                                              Mary Beth Kelly
                                                                               Brian K. Zahra
                                                                       Bridget M. McCormack
  JAMES R. WEAVER, in his Individual capacity                                David F. Viviano,
  and as Trustee of the James Robert Weaver                                              Justices
  Trust, LINDA MALCOLM, BETTY STORA,
  Individually and as Trustee of the Betty Wyant
  Stora Family Revocable Trust #1, LINDA
  KRAMER, DONALD KRAMER, Individually
  and as Trustee of the Merriel Anne Kramer
  Revocable Trust No. 1 UAD December 13, 2006,
  DOUGLAS WEIANDT, DIANE WEIANDT,
  MARK KAVANAUGH, GEORGIA J.
  KAVANAUGH, CHARLES L. CAMMIRE,
  LOUISE E. CAMMIRE, IAN STORCH,
  GLENNA STORCH, KATHLEEN KARNES,
  FRED KARNES, BETTY KARNES, JEFF
  WELLS, CHERYL WELLS, GARY BAUMANN,
  DENISE BAUMANN, ARLENE JOHNSON,
  DANIEL HUGHES and CATHERINE HUGHES,
                Plaintiffs-Appellees,
  and
  JERRY A. MAIS, Individually and as Trustee of
  the MAIS FAMILY TRUST, and JERRY A.
  MAIS TRUST,
             Intervenors-Appellants,
  v                                                SC: 147957
                                                   COA: 311428
                                                   Kalamazoo CC: 2010-000515-CZ
  JOSEPH FABIAN, Individually, FABIAN &
  ASSOCIATES, L.L.C., a Michigan Limited
  Liability Company, and AMERICAN SURPLUS
  SALVAGE, L.L.C., a Michigan Limited
  Liability Company,
               Defendants-Appellees.

  _________________________________________/
                                                                                                              2


      On order of the Court, the application for leave to appeal the September 23, 2013
order of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 31, 2014
       t0127
                                                                            Clerk